       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 1 of 16
                                                                              Page 1 of 16




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JEROME FERRIER,

                Petitioner,

v.                                             CASE NO. 4:17cv178-RH-EMT

FLORIDA DEPARTMENT
OF CORRECTIONS,

                Respondent.

_________________________________/


                   ORDER DENYING THE PETITION AND
               GRANTING A CERTIFICATE OF APPEALABILITY


        A Florida state-court jury convicted the petitioner Jerome Ferrier on six

counts of attempted first-degree murder. The minimum mandatory sentence was

life in prison because the victims—the six individuals Mr. Ferrier attempted to

murder—were law enforcement officers engaged in the lawful performance of a

legal duty. The fact that the officers were engaged in the lawful performance of a

legal duty was found by the sentencing judge, not the jury. This was permissible at

the time. After the Florida First District Court of Appeal affirmed the conviction


Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 2 of 16
                                                                               Page 2 of 16




and sentence, but before the deadline for a certiorari petition, the United States

Supreme Court decided Alleyne v. United States, 570 U.S. 99 (2013). That decision

recognized a jury right for facts essential to a minimum mandatory.

        Mr. Ferrier now seeks relief in this court by petition for a writ of habeas

corpus under 28 U.S.C. § 2254. The petition is before the court on the magistrate

judge’s report and recommendation, ECF No. 79, which concludes the petition

should be denied, and the objections, ECF Nos. 90 and 91. I have reviewed de

novo the issues raised by the objections.

        This order accepts the report and recommendation and adopts it as the

court’s opinion except on the Alleyne claim. This order reaches the same result on

the Alleyne claim but on a different ground: if given the chance, a properly

instructed jury plainly would have found that the officers were engaged in the

lawful performance of a legal duty. The Alleyne error thus did not have a

“substantial and injurious effect or influence” on the result, precluding relief.

Brecht v. Abrahamson, 507 U.S. 619, 623 (1993).

                                            I

        Concerned about Mr. Ferrier’s welfare, his ex-girlfriend provided law

enforcement officers a photograph of Mr. Ferrier holding a gun to his head.

Officers conducted a welfare check at Mr. Ferrier’s apartment. His car was in the

parking lot, indicating, according to the girlfriend, he was “more than likely”


Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 3 of 16
                                                                               Page 3 of 16




home. ECF No. 71-2 at 292. When Mr. Ferrier did not respond to the officers’

knocks on the door and extensive other efforts to advise any occupant of their

presence, they obtained a key from the landlord and opened the door. Mr. Ferrier

met them with gunfire. Officers retreated, and reinforcements arrived. Mr. Ferrier

kept firing. Mr. Ferrier shot one officer and held others off for a substantial period.

Mr. Ferrier was eventually shot by an officer and taken to a hospital. The officer

and Mr. Ferrier both survived.

        The state charged Mr. Ferrier with 10 counts of attempted first degree

murder—a separate count for each of 10 law enforcement officers present as Mr.

Ferrier fired away. The case went to trial in September 2011—before Alleyne. The

jury convicted Mr. Ferrier of six counts of attempted first degree murder, two

counts of the lesser included offense of attempted second degree murder, and two

counts of the lesser included offense of aggravated assault on a law enforcement

officer.

        By special interrogatory, the jury found the victims were law enforcement

officers. But the jury was not asked to determine whether the officers were

engaged in the lawful performance of a legal duty. The discussion of this at the

charge conference was muddled, but before sentencing Mr. Ferrier clearly asserted

this violated the rule of Apprendi v. New Jersey, 530 U.S. 466 (2000). ECF No. 71-

2 at 65-73. Nobody asserted the contention had not been preserved at the charge


Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 4 of 16
                                                                               Page 4 of 16




conference. The court rejected the contention but did not explain the ruling. Id. at

73.

        Before sentencing, the court vacated the aggravated-assault convictions. The

court imposed concurrent life sentences on all six first-degree counts and both

second-degree counts.

        Mr. Ferrier appealed raising multiple grounds, including failure to submit

the lawful-performance issue to the jury. See ECF No. 71-5 at 88 (counseled

appellate brief raising the issue but not citing Apprendi); see also id. at 145 (raising

the issue and citing Apprendi). The Florida First District Court of Appeal affirmed

on the first-degree counts without discussing the lawful-performance issue. The

court vacated and remanded the second-degree convictions on unrelated grounds.

The state did not go forward on those counts on remand. Mr. Ferrier thus stands

convicted only on the six first-degree counts. He is serving concurrent life

sentences on those counts.

                                           II

        In Apprendi, the Supreme Court held that a defendant’s right to a jury trial

applies to any fact, other than a prior conviction, that increases the maximum

penalty for an offense. In Alleyne, the Court said the same is true for a fact that

increases the minimum penalty for an offense. See Alleyne, 570 U.S. at 103 & 108.




Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 5 of 16
                                                                                 Page 5 of 16




        The maximum sentence in Florida for attempted first-degree murder with a

gun is life in prison. The minimum is life if the victim is a law enforcement officer

engaged in the lawful performance of a legal duty. The maximum for attempted

second-degree murder with a gun is 30 years but goes up to life if the victim is an

officer engaged in the lawful performance of a legal duty.

        The jury found Mr. Ferrier guilty of six counts of attempted first-degree

murder with a gun. Because the maximum penalty on these counts was life,

regardless of whether the victims were officers engaged in the lawful performance

of a legal duty, Apprendi itself did not require a jury finding on the lawful-

performance issue. But the minimum penalty on these counts was life only if the

victims were law enforcement officers engaged in the lawful performance of a

legal duty. Under Alleyne, Mr. Ferrier was entitled to a jury trial on the lawful-

performance issue. He was denied that right.

        Mr. Ferrier of course did not cite Alleyne in the trial court or on direct

appeal; Alleyne had not been decided. But he did assert the failure to submit the

lawful-performance issue to the jury violated the Apprendi principle. As it turns

out, he was right, as Alleyne later held.

        Four circumstances do not change the conclusion that Mr. Ferrier’s

constitutional right—the right later recognized in Alleyne—was violated.




Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 6 of 16
                                                                               Page 6 of 16




        First, the court could have sentenced Mr. Ferrier to life as a matter of

discretion even had there been no minimum mandatory. But there is no reason to

believe this is what the court did and every reason to believe the contrary. The state

insisted at sentencing that the minimum mandatory applied. The court expressed

no disagreement. The court gave no other explanation for choosing a life sentence

rather than a term of years—an explanation one would have expected had this been

an exercise of discretion. And on the second-degree counts, the court also imposed

a life sentence. The life sentence on those counts was lawful only if the victims

were officers engaged in the lawful performance of a legal duty. So imposing a life

sentence on those counts necessarily meant the court found this fact—the same fact

that mandated a life sentence on the first-degree counts. There is simply no reason

to believe the court would have imposed the same sentence without this factual

finding—a finding that, as Alleyne now teaches, could properly be made only by

the jury, and that, on the second-degree counts, could properly be made only by the

jury under the square holding of Apprendi itself.

        Second, Alleyne is not retroactively applicable on collateral review. See

Jeanty v. Warden, FCI-Miami, 757 F.3d 1283, 1285-86 (11th Cir. 2014). But when

Alleyne was decided, Mr. Ferrier’s conviction was not yet final “by the conclusion

of direct review or the expiration of the time for seeking such review.” 28 U.S.C.

§ 2244(d)(1)(A). This is the standard that triggers the one-year limitations period


Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 7 of 16
                                                                               Page 7 of 16




for a § 2254 petition, but the same standard applies to retroactivity analysis. See,

e.g., Knight v. Fla. Dep’t of Corr., 936 F.3d 1322, 1334 (11th Cir. 2019) (quoting

Clay v. United States, 537 U.S. 522, 527 (2003)).

        The chronology is this. The jury returned its verdict on September 8, 2011.

The First District Court of Appeal issued its opinion affirming the first-degree

convictions but vacating and remanding the second-degree convictions on March

18, 2013. The court denied a timely petition for rehearing on May 6, 2013. The

Supreme Court decided Alleyne on June 17, 2013. The deadline for a petition for

certiorari to review the First District’s decision was 90 days after denial of the

rehearing petition or, more precisely, the next workday, that is, August 5, 2013. So

when Alleyne was decided, Mr. Ferrier’s first-degree convictions were not yet

final. And this is true even if the date when the convictions became final was not

extended further, to 90 days after disposition of the second-degree counts on

remand. The state abandoned those counts on July 11, 2013.

        Third, in the run up to the trial, Mr. Ferrier said a lawful-performance-of-

official-duty issue should be decided by the judge as a matter of law. Under

Florida’s stand-your-ground law, a person is presumed to have a reasonable fear of

imminent peril from a person unlawfully and forcibly entering the person’s

residence. See Fla. Stat. § 776.013(2). But the presumption does not apply when

the entry is made by a properly identified law enforcement officer performing an


Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 8 of 16
                                                                               Page 8 of 16




official duty. See id. § 776.013(3)(d). Florida law requires the judge to address any

stand-your-ground defense in the first instance and to acquit the defendant when

the facts as found by the judge require that result. But the judge’s rejection of the

defendant’s factual contentions does not bind the jury. So Mr. Ferrier’s assertion

that the stand-your-ground defense presented an issue for the judge was not a

waiver of the right to a jury trial on that issue. And even more clearly, Mr. Ferrier’s

assertion was not a waiver of the right later recognized by Alleyne to a jury trial on

any fact that would increase the minimum mandatory sentence. Mr. Ferrier did not

invite Alleyne error.

        Fourth, consistent with this analysis, the jury instructions addressed the

stand-your-ground defense. Included was a discussion of the presumption and the

exception for a law enforcement officer performing an official duty. This does not

mean, though, that the jury necessarily decided these officers were lawfully

performing their legal duties. The jury could have rejected the stand-your-ground

defense for a number of reasons, including, for example, that Mr. Ferrier kept

shooting when the officers retreated and for long after they attempted to enter the

apartment.

        In sum, imposing a minimum mandatory sentence based on the fact that the

victims of the attempted first-degree murders were law enforcement officers

engaged in the lawful performance of a legal duty was an Alleyne violation.


Case No. 4:17cv178-RH-EMT
       Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 9 of 16
                                                                               Page 9 of 16




                                          III

        Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a

federal habeas court may set aside a state court’s ruling on the merits of a

petitioner’s claim only if the ruling “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or if the ruling “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A long and ever-growing line of cases

addresses these standards. See, e.g., Harrington v. Richter, 562 U.S. 86 (2011);

Williams v. Taylor, 529 U.S. 362 (2000); Morris v. Sec’y, Dep’t of Corr., 677 F.3d

1117 (11th Cir. 2012).

        If, however, no state court has addressed a properly preserved claim on the

merits, federal review is de novo. See, e.g., Reaves v. Sec’y, Fla. Dep’t of Corr.,

872 F.3d 1137, 1151 (11th Cir. 2017) (quoting in part Cone v. Bell, 556 U.S. 449,

472 (2009)).

        When the First District rendered its decision, Alleyne had not been decided.

The clearly established federal law, as determined by the Supreme Court, was set

out in Harris v. United States, 536 U.S. 545 (2002), which Alleyne later overruled.

When rendered, the First District’s decision was consistent with—not contrary to




Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 10 of 16
                                                                              Page 10 of 16




or an unreasonable application of—clearly established federal law. The same is of

course true of the trial court’s earlier decision.

        Neither court explicitly addressed a defendant’s right under Apprendi or the

later-recognized right under Alleyne. But so long as one of those courts is deemed

to have considered and rejected Mr. Ferrier’s claim on the merits, the decision is

still entitled to AEDPA deference. See Harrington, 562 U.S. 86, 98-99 (2011)

(requiring AEDPA deference to a state-court decision even when unexplained); see

also Lee v. Comm’r, Ala. Dep’t of Corr., 726 F.3d 1172, 1210-23 (11th Cir. 2013);

Wright v. Sec’y for Dep’t of Corr., 278 F.3d 1245, 1253-57 (11th Cir. 2002).

        That the law changed before the conviction became final means that, as set

out above, retroactivity analysis does not render the state-court decision immune

from review under Alleyne. But retroactivity analysis and AEDPA are different

concepts; a federal habeas petitioner must satisfy both. See Knight v. Fla. Dep’t of

Corr., 936 F.3d 1322, 1331 (11th Cir. 2019). So if the state trial or appellate court

is deemed to have considered and rejected this claim—understandably labeled by

Mr. Ferrier at that time as an Apprendi claim—on the merits, Mr. Ferrier is not

entitled to relief.

        This order does not rest the decision on this ground because it is not clear

that the trial or appellate court considered and rejected this claim on the merits.

Neither discussed the claim. Neither said Apprendi applied only to a maximum


Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 11 of 16
                                                                              Page 11 of 16




sentence, not a minimum, or gave any other explanation for rejecting Mr. Ferrier’s

assertion that he was entitled to a jury finding on lawful performance of a legal

duty. Neither recognized the clear Apprendi error on the second-degree counts.

         The state courts were not required to issue an opinion or even explain their

rulings. See Reaves v. Sec’y, Fla. Dep’t of Corr., 872 F.3d 1137, 1151 (11th Cir.

2017) (citing Lee v. Comm’r, Ala. Dep’t of Corr., 726 F.3d 1172, 1211 (11th Cir.

2013)). But if they just skipped over the issue—if they did not rule on the issue on

the merits—review on this federal § 2254 petition is de novo. See id. (holding that

if no state court has adjudicated the merits of a properly presented claim, federal

habeas review is not subject to the deferential AEDPA standard but is instead de

novo).

                                           IV

         Another consideration complicates the analysis. It is not clear whether Mr.

Ferrier has attempted to assert an ineffective-assistance claim related to the Alleyne

error.

         Mr. Ferrier’s trial and appellate attorneys invoked the Apprendi principle. To

provide effective assistance, they were not required to more clearly anticipate

Alleyne or to articulate its eventual holding with precision. There is no reason to

believe their performance on this issue through issuance of the First District’s

decision was deficient.


Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 12 of 16
                                                                              Page 12 of 16




        But when Alleyne was decided, there was still time to file a certiorari

petition. The result might well have been a grant, vacate, and remand—a GVR.

Even so, to prevail on any claim of ineffective assistance, Mr. Ferrier would have

to show both deficient performance and prejudice. See Strickland v. Washington,

466 U.S. 668, 687 (1984). Even if the failure to file a certiorari petition constituted

deficient performance, Mr. Ferrier suffered no prejudice. This is so because on

remand, the Alleyne error would have been held harmless, as shown by the factual

analysis in the next section of this order.

        This order makes no ruling on whether the failure to file a certiorari petition

constituted deficient performance, whether any ineffective-assistance claim was

exhausted in state court, or whether any such claim is encompassed in the § 2254

petition now before this court.

                                              V

        Errors under Apprendi and its progeny, including Alleyne, are subject to

harmless-error review. See United States v. Anderson, 289 F.3d 1321, 1326-27

(11th Cir. 2002) (addressing Apprendi); Plasencia v. Sec’y, Fla. Dep’t of Corr.,

606 F. App’x 511, 515 (11th Cir. 2015) (addressing Blakely v. Washington, 542

U.S. 296 (2004)); Myles v. Sec’y, Dep’t of Corr., No. 4:17-cv-326-RH/GRH, 2019

WL 968880 at *3 (N.D. Fla. Feb. 27, 2019) (addressing Alleyne). This has been

recognized too many times to count, usually without discussion. Thus, for


Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 13 of 16
                                                                              Page 13 of 16




example, when Apprendi was decided, the hundreds of drug cases that were still on

appeal after having been tried to verdict under the old regime, without submitting

drug quantity to the jury, were not all retried.

        On collateral review, the harmlessness standard is whether the error “had

substantial and injurious effect or influence” in determining the outcome. Brecht v.

Abrahamson, 507 U.S. 619, 623 (1993). To prevail, Mr. Ferrier must show that a

reasonable jury, when properly instructed, could have found the evidence

insufficient to establish beyond a reasonable doubt that these officers were engaged

in the lawful performance of a legal duty.

        This Mr. Ferrier cannot do. The evidence established the critical facts

without dispute. Mr. Ferrier’s girlfriend provided officers a photograph of Mr.

Ferrier holding a gun to his head. This made it appropriate to conduct a welfare

check. Mr. Ferrier’s car was in the parking lot, which the girlfriend said meant he

was more than likely at home, but he did not respond to the officers’ knock on the

door and other efforts to advise him of their presence.

        The officers were entitled to open the door and, if necessary, enter the

premises to ensure Mr. Ferrier was not injured and in need of emergency

assistance. Proper instructions would have explained these principles to the jury,

leaving to the jury only factual questions such as whether Mr. Ferrier’s girlfriend

actually provided information to the officers as they claimed, whether they


Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 14 of 16
                                                                                  Page 14 of 16




knocked and otherwise attempted to alert Mr. Ferrier to their presence, and

whether they opened the door intending to check on him. The evidence

establishing these facts was undisputed then and is still undisputed today. No

reasonable jury would have disbelieved this evidence.

         The Alleyne error was harmless. Mr. Ferrier is not entitled to relief.

                                            VI

         Rule 11 of the Rules Governing § 2254 Cases requires a district court to

“issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” See Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983); see also Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out

the standards applicable to a § 2254 petition on the merits). As the Court said in

Slack:

            To obtain a COA under § 2253(c), a habeas prisoner must make a
            substantial showing of the denial of a constitutional right, a
            demonstration that, under Barefoot, includes showing that
            reasonable jurists could debate whether (or, for that matter, agree
            that) the petition should have been resolved in a different manner
            or that the issues presented were “ ‘adequate to deserve
            encouragement to proceed further.’ ”




Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 15 of 16
                                                                               Page 15 of 16




529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

        Mr. Ferrier has made the required showing only on the Alleyne issue.

                                           VII

        For these reasons and, for other issues, the reasons set out in the report and

recommendation,

        IT IS ORDERED:

        1. The report and recommendation is accepted.

        2. The clerk must enter judgment stating, “The petition is denied with

prejudice.”

        3. A certificate of appealability is granted on this issue: whether this 28

U.S.C. § 2254 habeas petition has properly been denied despite a violation of

Alleyne v. United States, 570 U.S. 99 (2013).




Case No. 4:17cv178-RH-EMT
      Case 4:17-cv-00178-RH-EMT Document 92 Filed 11/23/20 Page 16 of 16
                                                                           Page 16 of 16




        4. The clerk must close the file.

        SO ORDERED on November 23, 2020.

                                            s/Robert L. Hinkle
                                            United States District Judge




Case No. 4:17cv178-RH-EMT
